DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on June 24, 2022.
Claim(s) 1, 7, and 13 have been amended and are hereby entered.
Claim(s) 3-4 and 9-10 have been canceled.
Claim(s) 1, 2, 5-8, and 11-13 are currently pending and have been examined. 
This action is made Non-Final.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.


 Response to Arguments
Applicant argued that Examiner’s 101 rejection is improper because the claimed invention has the practical application of providing automated recommendations of credit cards for which to apply based on matching characteristics of the new user to characteristics of historical users, then suggesting credit cards to the new user that were selected by the historical users.  Examiner disagrees.  The recommendations that Applicant characterized as a practical application are a part of the judicial exception.  The judicial exception alone cannot provide a practical application to transform itself into patent eligible subject matter.  The additional limitations (if any), in combination with the judicial exception, may provide a practical application of the judicial exception.  However, applicant has not demonstrated how any additional limitations beyond the judicial exception have integrated the judicial exception into a practical application.  Therefore, Examiner finds Applicant’s argument non-persuasive.      
Applicant argued that Examiner’s 101 rejection was improper because claim 1 improves technology by eliminating the “cold-boot recommendation issue” caused by lack of user information.  Applicant asserted that the claims solve a particular problem associated with computer-based credit card application technology, thereby integrating the judicial exception into a practical application.  Examiner disagrees.  Applicant’s claimed invention does not improve technology.  Applicant’s claimed invention uses technology as a tool to address the cold-boot recommendation issue, which is not a problem that is technological in nature.  The use of technology as a tool to solve a problem does not constitute an improvement of the technology itself.  Unlike Applicant’s claimed invention, the claimed invention in Broadcom improves upon a technology (i.e. encoding data) instead of using the technology as a tool.  Therefore, Applicant’s comparison of the claims at issue and the claims in Broadcom is without merit.  For these reasons, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the claims add a specific limitation or combination of limitations that is not well-understood, routine, conventional activity in the field.  Examiner disagrees.  The question of whether Applicant’s claimed invention is a well-understood, routine, conventional activity in the field is only a relevant issue when Examiner finds the claimed invention recited well-understood, routine, conventional activity in the field.  Applicant’s 101 rejection does not rely on a finding that Applicant’s claimed invention was well-understood, routine, or conventional.  Therefore, the issue is moot.  Examiner finds Applicant’s argument non-persuasive.    
Applicant’s argument that the prior art does not teach or suggest calculating, in response to detecting that a new user enters an application configured to apply for the credit card, similarities between the new user and historical users according to user characteristics; ranking the at least one historical user according to the similarities, and determining at least one historical user having a high similarity with the new user as the reference user according to a ranking result; recalling a historical behavior record of the reference user, wherein the historical behavior record comprises at least one of a historical record of browsing credit cards and a historical record of applying for credit cards; and re-ranking information on types of credit cards associated with the recalled historical behavior record based on the similarities between the reference user and the new users and the weights of the historical behaviors.  Examiner disagrees.  As explained below, the Irmak reference teaches calculating, in response to detecting that a new user enters an application configured to apply for the credit card, similarities between the new user and historical users according to user characteristics (Irmak:  pgh 21); ranking the at least one historical user according to the similarities, and determining at least one historical user having a high similarity with the new user as the reference user according to a ranking result (Irmak:  pgh 21); recalling a historical behavior record of the reference user, wherein the historical behavior record comprises at least one of a historical record of browsing credit cards and a historical record of applying for credit cards (Irmak:  pgh 32); and re-ranking information on types of credit cards associated with the recalled historical behavior record based on the similarities between the reference user and the new users and the weights of the historical behaviors (Irmak:  pgh 48).  Therefore, Examiner finds Applicant’s argument non-persuasive.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected as being directed to a signal wave. Specifically, the claims are directed to a computer readable medium which may encompass a signal wave. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See,e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).



Claim(s) 1, 2, 5-8, and 11-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 2, 5-8, and 11-12 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).  Claim 13 is not directed to a system, method, or product.  However, for compact prosecution, the Examiner has provided the full analysis for all claims.    

The Examiner has identified independent apparatus claim 7 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1 and product Claim 13.  Claim 7 recites the following limitations:

determine, according to a user characteristic, at least one historical user similar to a target user as a reference user; 
determine a target type of objects associated with historical behaviors of the reference user as candidate objects; 
determine weights of the candidate objects according to the historical behaviors of the reference user on the candidate objects, weights of the historical behaviors and a similarity between the reference user and the target user 
[by performing acts of:] in a case that the target type of objects is a credit card, determining the weights of the candidate objects according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card, a bank preference of the target user and the similarity between the reference user and the target user, and in a case that the weights of at least two types of the candidate objects are determined to be the same according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card and the similarity between the reference user4U.S. Patent Application Serial No. 16/830.043In response to Office Action mailed December 15. 2021 and the target user, and the at least two types of the candidate objects belong to different banks, adjusting the weights of the at least two types of the candidate objects according to the bank preference of the target user; and 
recommend the target type of objects to the target user according to the weights of the candidate objects; 
calculating, in response to detecting that a new user enters an application configured to apply for the credit card, similarities between the new user and historical users according to user characteristics; 
ranking the at least one historical user according to the similarities, and determining at least one historical user having a high similarity with the new user as the reference user according to a ranking result; 
recalling a historical behavior record of the reference user, wherein the historical behavior record comprises at least one of a historical record of browsing credit cards and a historical record of applying for credit cards; and 
re-ranking information on types of credit cards associated with the recalled historical behavior record based on the similarities between the reference user and the new users and the weights of the historical behaviors.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, recites a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors and a memory storing instructions executable by the one or more processors are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more processors and a memory storing instructions executable by the one or more processors.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating data and ranking data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are recited at a high level of generality. Therefore, claim(s) 1, 7, and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processors amounts to no more than mere instructions to apply the exception using a generic processors.  Mere instructions to apply an exception using a generic computing device cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 7, and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 7, and 13 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1, 2, 5-8, and 11-13 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan (US 2013/0268468) and in view of Krishnamurthy (US 2019/0114687) and in further view of Irmak (US 20150006294).     
Regarding claim(s) 1, 7, and 13:
Vijayaraghavan teaches:
An information recommendation apparatus, applied to a computing device and comprising: one or more processors; a memory storing instructions executable by the one or more processors; (Vijayaraghavan:  pgh 25.  “…such as a personal computer…”)
wherein the one or more processors are configured to: determine, according to a user characteristic, at least one historical user similar to a target user as a reference user; (Vijayaraghavan:  pgh 26.  “The servers segment visitors into one or more of a plurality of homogenous groups…”)
determine a target type of objects associated with historical behaviors of the reference user as candidate objects; (Vijayaraghavan:  pgh 26.  “The groups may be formed on the basis of observed behavior…”)

Vijayaraghavan does not teach the remaining limitations.  However, Krishnamurthy teaches: 

determine weights of the candidate objects according to the historical behaviors of the reference user on the candidate objects, weights of the historical behaviors and a similarity between the reference user and the target user by performing acts of: in a case that the target type of objects is a credit card, determining the weights of the candidate objects according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card, a bank preference of the target user and the similarity between the reference user and the target user, and in a case that the weights of at least two types of the candidate objects are determined to be the same according to the weights of the historical behaviors, the historical behaviors of the reference user on the credit card and the similarity between the reference user 4U.S. Patent Application Serial No. 16/830.043In response to Office Action mailed December 15. 2021and the target user, and the at least two types of the candidate objects belong to different banks, adjusting the weights of the at least two types of the candidate objects according to the bank preference of the target user; and recommend the target type of objects to the target user according to the weights of the candidate objects. (Krishnamurthy:  pgh 55.  “…the recommendation system applies a weighting function to identify items from the feature similarity matrix…”)

It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified Vijayaraghavan/Krishnamurthy to include the teachings of Irmak because weights facilitate determining an order between multiple similar recommendations (Krishnamurthy:  pgh 55). Vijayaraghavan/ Krishnamurthy does not teach the remaining limitations.  However Irmak teaches:    
wherein, the one or more processors are configured to perform acts of: calculating, in response to detecting that the target user is a new user that enters an application configured to apply for the credit card, similarities between the target user and historical users according to user characteristics; (Irmak:  pgh 21.  “From the extracted features, relevancy scores are determined.”)
ranking the at least one historical user according to the similarities, and determining at least one historical user having a high similarity with the target user as the reference user according to a ranking result; (Irmak:  pgh 21.  “…relevancy scores may be based on user behavior…”)
recalling a historical behavior record of the reference user, wherein the historical behavior record comprises at least one of a historical record of browsing credit cards and a historical record of applying for credit cards; and (Irmak:  pgh 32.  “Server may aggregate this information into feedback metrics…”)
re-ranking information on types of credit cards associated with the recalled historical behavior record based on the similarities between the reference user and the target user and the weights of the historical behaviors.   (Irmak: pgh 48.  “…by using audience feedback…one or more machine-learning models can be generated…”  The machine-learning feature teaches the re-ranking of information.)

It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified Vijayaraghavan/Krishnamurthy to include the teachings of Irmak to optimize advertising/recommendations (Krishnamurthy:  pgh 49). 

Regarding claim(s) 2 and 8: 
The combination of Vijayaraghavan/Krishnamurthy/Irmak, as shown in the rejection above, discloses the limitations of claim 1 and 7, respectively.  Krishnamurthy further teaches:
wherein determining the weights of the candidate objects according to the historical behaviors of the reference user on the candidate objects, the weights of the historical behaviors and the similarity between the reference user and the target user comprises: classifying the historical behaviors according to types of the candidate objects to obtain the historical behaviors of different types of the candidate objects; determining weights of the historical behaviors of each type of the candidate objects according to the weights of the historical behaviors; and performing a weighted summation on a weight of each historical behavior of each type of the candidate objects and the similarity between the reference user carrying out the historical behavior and the target user, to determine a result of the weighted summation as a weight of each type of the candidate objects.  (Krishnamurthy:  pgh 67-69.  Discloses an equation that determines weights related to a user profile and historical behaviors.)

It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified Vijayaraghavan/Irmak to include the teachings of Krishnamurthy because weights facilitate determining an order between multiple similar recommendations (Krishnamurthy:  pgh 55). 

Regarding claim(s) 5 and 11: 
The combination of Vijayaraghavan/Krishnamurthy/Irmak, as shown in the rejection above, discloses the limitations of claim 1 and 7, respectively.  Vijayaraghavan further teaches:
wherein determining the bank preference of the target user comprises: determining the bank preference of the target user according to at least one of a historical search record of banks of the target user, a historical browsing record of the banks, a city where 3U.S. Patent Application Serial No. 16/830,043In response to Office Action mailed December 15, 2021the target user is located, information on a device of the target user and information on bank application software installed in the device.  (Vijayaraghavan:  pgh 26-33.  “The servers segment visitors into one or more of a plurality of homogenous groups based on a plurality of factors…”)

Regarding claim(s) 6 and 12: 
The combination of Vijayaraghavan/Krishnamurthy/Irmak, as shown in the rejection above, discloses the limitations of claim 1 and 7, respectively.  Vijayaraghavan further teaches:
wherein determining, according to the user characteristic, the at least one historical user similar to the target user as the reference user comprises: determining similarities between the target user and historical users according to at least one of gender, age, interest, city, device information and bank preference of a user; and determining, according to the similarities, the at least one historical user similar to the target user from the historical users, to determine the at least one historical user as the reference user.   (Vijayaraghavan:  pgh 26-33.  “The servers segment visitors into one or more of a plurality of homogenous groups based on a plurality of factors…”)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Xie (US 2018/0218428) discloses a system and method for recommending cold-start items on a website of a retailer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
	September 23, 2022
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698